TDCJ Offender Details                                                                                Page 1 of2

                                                                                              'Z 3,-=trs -os
                                                                  [E) ii•NI;t.;..;    1iJ    New Offender Search




 Offender Information Details
     Return to Search list



 SID Number:                                     02227942

 TDCJ Number:                                    02018563

 Name:                                           MCKENZIE, EDWARD

 Race:·                                          B

 Gender:                                         M

 DOB:                                            1956-10-10

 Maximum Sentence Date:                          2024-10-10

 Current Facility:                               HOLLIDAY

 Projected Release Date:                         2019-05-23

 Parole Eligibility Date:                        2015-12-06

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.

 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                       Offender is not scheduled for release at this time.

 Scheduled Release Type:                       Will be determined when release date is scheduled.

 Scheduled Release Location:                   Will be determined when release date is scheduled.



      Parole Review Information

 Offense History:
 I                      Offense                      County Case No.



http :1I offender. tdcj. texas. gov /OffenderSearch/offenderDetail. action ?sid=0222 794 2            9/22/2015